Citation Nr: 0921517	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-41 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea 
versicolor and tinea pedis with onychomycosis.  


REPRESENTATION

Appellant represented by:	C. H. Thornton, Jr., Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from December 1943 until March 
1946, from July 1951 until July 1955, and from July 1955 
until July 1957.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a December 2007 decision, the Board denied the increased 
rating claim on appeal.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2008, the Court vacated and remanded the case pursuant 
to the Secretary's Motion for Remand.  This case was remanded 
by the Board in January 2009 for due process reasons pursuant 
to the Court's Order and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's skin 
disability has been productive of complaints of itchy and dry 
skin; objectively, a greater than 40 percent of exposed areas 
affected has not been shown, nor is there a need for 
systematic therapy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
tinea versicolor and tinea pedis with onychomycosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, Diagnostic Code (DC) 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  In a May 
2009 written statement, the Veteran argued that his skin 
disorder should be evaluated under the previous version of DC 
7806, as he had been rated under these pre-amended criteria 
for many years.  

A regulatory amendment, however, cannot be construed to have 
retroactive effect unless its language requires this result.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003) 
(citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  
In this case, the amended skin regulations were specifically 
made effective in August 2002.  As such, the law in effect at 
the time he filed his current claim in September 2003 is the 
amended version of DC 7806 effective as of August 2002, which 
is controlling.  

Parenthetically, the applicable rating criteria for skin 
disorders were again revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should 
an increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See Kuzma, 341 F.3d at 
1330; see also VAOPGCPREC 7-2003.  

However, as set forth in the Federal Register, the most 
current revisions apply to all applications for benefits 
received by VA on or after the effective date of October 23, 
2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received prior to October 23, 2008, the 
most current revised criteria are not for application in this 
case.  

The Veteran is assigned a 30 percent evaluation for his skin 
disability throughout the rating period on appeal pursuant to 
DC 7806.  In order to support the next-higher 60 percent 
rating, the evidence must show dermatitis or eczema covering 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas are affected; or, constant or near-
constant systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.18 (2008). 

The Board finds the evidence does not support the assignment 
of the next-higher 60 percent evaluation under DC 7806.  In 
so finding, it is acknowledged that the Veteran's VA 
dermatologic examination in August 2005 noted that his skin 
problems, while involving less than 5 percent of total body 
area covered greater than 40 percent of the exposed areas 
affected.  

However, that percentage included a body rash which the 
examiner explicitly stated was not a component of the 
Veteran's service-connected tinea versicolor and tinea pedis 
with onychomycosis.  Moreover, tinea versicolor was not shown 
at that examination.  Thus, the only service-connected 
disability present was tinea pedis.  As the feet are not an 
"exposed area" for purposes of applying the criteria of DC 
7806, a higher rating is not warranted on that basis.  

The Board has also considered whether an increased rating is 
warranted on the basis of constant or near-constant 
systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  However, this has not been demonstrated here.  

Rather, the August 2005 VA examination report indicated that 
the Veteran treated his skin disability with Sarna lotion and 
Eucerin cream.  VA outpatient treatment records also fail to 
reveal constant or near-constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs for the 
service-connected skin condition.  A September 2007 list of 
active outpatient medications noted "moisturizing lotion," 
not a corticosteroid or immunosuppressive drug, for treatment 
of dry skin.  

A January 2008 VA treatment note indicated that the Veteran's 
nonservice-connected pruritis of the legs was treated with 
warm water and cream.  While a topical corticosteroid, 
triamcinolone acetonide cream, was prescribed in February 
2008, it was prescribed for use on the legs, not the feet.  
The VA examiner explicitly stated that areas of the body 
other than the feet and toenails were not components of the 
Veteran's tinea versicolor and tinea pedis with 
onychomycosis.  

With respect to the claim, the Board has also considered the 
Veteran's statements and sworn testimony.  Specifically, at a 
December 2004 personal hearing, he testified that he had 
constant itching every day from his head to his toes with 
flaking and blisters.  He reported that the condition never 
cleared up and that his skin changed color from dark to 
light.  Treatment included creams and lotions but nothing 
helped.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
tinea versicolor and tinea pedis with onychomycosis are not 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
service-connected skin disorder; however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than his 
assessment of the severity of his disability.  

In conclusion, the evidence of record does not enable a grant 
of the next-higher 60 percent evaluation for the Veteran's 
tinea versicolor and tinea pedis with onychomycosis for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Specifically, the evidence of record shows that the Veteran 
is not employed.  It is not clear the circumstances of his 
unemployment (retirement or otherwise), but the Board notes 
that he is in his 80s.  Further, the evidence does not show 
that he has been hospitalized as the clinical evidence is VA 
outpatient or private care.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2009, prior to the April 2009 SSOC.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal in the February 
2009 letter.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

Further, the February 2009 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the letter 
notified him that to substantiate his claim the medical or 
lay evidence must show a worsening or increase in severity of 
the disability and an effect on daily living.  The latter was 
evident in the request that he provide a statement with 
regard to his disablement caused by the service-connected 
skin disorder, including the frequency and severity of 
symptoms. 

Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a skin disability, like eczema, for 
VA compensation purposes.  The claim was subsequently 
readjudicated, and a supplemental statement of the case was 
issued in April 2009.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment record 
dated through 2009.  Second, he was provided an opportunity 
to set forth his contentions during the hearing before RO 
personnel in December 2004.  

Next, a specific VA examination with medical opinion 
pertinent to the issue on appeal was obtained in August 2005.  
The VA examination was adequate for evaluation purposes.  The 
examiner reviewed VA records, obtained a reported history 
from the Veteran, and conducted a thorough examination.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  It is 
noted that the claims file was affected by flooding at the 
New Orleans RO.  As a result, some original documents were 
damaged and replaced in the file with photocopies.  

Nevertheless, the evidence of record is sufficient to decide 
the claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for tinea versicolor and 
tinea pedis with onychomycosis is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


